       CASE 0:19-cv-02322-DSD-TNL Document 30 Filed 12/17/19 Page 1 of 1

                    UNITED STATES DISTRICT COURT
                                       District of Minnesota



Laura Loomer,                                      JUDGMENT IN A CIVIL CASE
                                 Plaintiff,
v.                                                       Case Number: 19-cv-2322 DSD/TNL
Rashida Harbi Tlaib,

                                 Defendant.


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

        1.    The motion to dismiss [ECF No. 7] is granted;

        2.    The Religious Freedom Restoration Act and Intentional Infliction of Emotional

              Distress claims are dismissed with prejudice; and

        3.    The assault and battery claims are dismissed without prejudice.




     Date: 12/17/2019                                      KATE M. FOGARTY, CLERK

                                                                 s/Cara Kreuziger
                                                       (By) Cara Kreuziger, Deputy Clerk
